     Case 1:16-cv-09517-LAK-KHP Document 290-4 Filed 12/27/19 Page 1 of 16



                                                                  Page 1

 1
 2      UNITED STATES DISTRICT COURT
        SOUTHERN DISTRICT OF NEW YORK
 3      Civil Action No.:      16-cv-951 (LAK)
        ---------------------------------------------x
 4
 5      DANIEL KLEEBERG, LISA STEIN and AUDREY HAYS,
 6
 7                                        Plaintiff,
 8                     -against-
 9
10      LESTER EBER; ALEXBAY, LLC f/k/a LESTER EBER,
        LLC; CANANDAIGUA NATIONAL CORPORATION d/b/a
11      CANANDAIGUA NATIONAL BANK & TRUST; ELLIOT
        W. GUMAER, JR.; EBER BROS. & CO., INC., EBER
12      BROTHERS WINE AND LIQUOR CORPORATION;
        BROS. WINE AND LIQUOR METRO, INC.,
13      EBER-CONNECTICUT, LLC; and WENDY EBER,
14                                          Defendants.
15      -----------------------------------------x
16                                  1250 Broadway
17                                  New York, New York 10001
18                                  February 28, 2019
19                                  9:45 a.m.
20
21             EXAMINATION BEFORE TRIAL OF WENDY EBER, held at
22      the above-mentioned time and place before ANNMARIE
23      OAKLEY, a Notary Public of the State of New York.
24
25

                                Veritext Legal Solutions
                                                                   177
     212-267-6868                 www.veritext.com                   516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-4 Filed 12/27/19 Page 2 of 16


                                                              Page 2                                                          Page 4
 1                                                                      1                   W. EBER
 2          APPEARANCES
 3                                                                      2          VIDEOGRAPHER: Good morning. Here begins
 4 BROOK & ASSOCIATES PLLC                                              3   the video recorded testimony of Wendy Eber taken by
   Attorneys for Plaintiffs
 5       100 Church Street, 8th Floor                                   4   the plaintiffs in the matter or Daniel Kleeberg et
         New York, New York 10007                                       5   al plaintiffs versus Lester Eber et al defendants,
 6
 7 BY:     BRIAN BROOK, ESQ.
                                                                        6   index number 16-cv-9517 (LAK) in the United States
 8                                                                      7   District Court Southern District of New York. This
 9 UNDERBERG & KESSLER LLP
                                                                        8   deposition is proceeding at Veritext Legal Solution
   Attorneys for Defendants
10 LESTER EBER; ALEXBAY, LLC f/k/a LESTER EBER, LLC;                    9   1250 Broadway, Suite 2400, New York, New York
   EBER BROTHERS & CO., INC; EBER BROS. WINE AND LIQUOR                10   10001, on Thursday February 28, 2019 at
11 CORPORATION; EBER BROS. WINE AND LIQUOR METRO, INC.,
   EBER-CONNECTICUT, LLC; and WENDY EBER                               11   approximately 9:46.
12       50 Fountain Plaza                                             12          My name is Howard Brodsky and I'm a legal
         Buffalo, New York 14202
13                                                                     13   video specialist in association with Veritext Legal
   BY:     COLIN RAMSEY, ESQ.                                          14   Solutions with offices located in New York, New
14
15 JOHN HERBERT, ESQ. (Telephonically)
                                                                       15   York. The court reporter is AnnMarie Oakley in
   Attorneys for Defendants                                            16   association with Veritext. Will counsel, please,
16 LESTER EBER and WENDY EBER
                                                                       17   state their appearances for the record.
         PO Box 1031
17       Tiburone, California 94920                                    18          MR. BROOK: Brian Brook of Brook &
18                                                                     19       Associates, PLLC, for the plaintiffs.
19 CALIHAN LAW PLLC
   Attorneys for Defendant                                             20          MR. RAMSEY: Colin Ramsey from Underberg &
20 THE ESTATE OF ELLIOT W. GUMAER                                      21       Kessler for the Eber defendants.
         16 Main Street
21       Rochester, New York 14614                                     22          MR. CALIHAN: Rob Calihan from Calihan
22 BY:     ROBERT B. CALIHAN, ESQ.                                     23       Law on behalf of the estate of Mike Gumaer.
23
24 Also present: Howard Brodsky, videographer
                                                                       24          VIDEOGRAPHER: Will remote counsel,
25                                                                     25       please, state his appearance.
                                                              Page 3                                                          Page 5
 1                                                                      1                  W. EBER
 2           STIPULATIONS                                               2         MR. HERBERT: John Herbert for Wendy and
 3        IT IS HEREBY STIPULATED AND AGREED, by and                    3      Lester Eber.
 4 among counsel for the respective parties hereto,                     4         THE FOREMAN: Will the court reporter,
 5 that the filing, sealing and certification of the                    5      please, swear in the witness.
 6 within deposition shall be and the same are waived;                  6   W E N D Y E B E R, having first been duly sworn by
 7                                                                      7   a Notary Public of the State of New York, was
 8        IT IS FURTHER STIPULATED AND AGREED that                      8   examined and testified as follows:
 9 all objections, except as to the form of the                         9   EXAMINATION BY MR. BROOK:
10 question, shall be reserved to the time of trial;                   10      Q Would you state your name for the record,
11                                                                     11   please.
12        IT IS FURTHER STIPULATED AND AGREED that                     12      A Wendy Eber.
13 the within deposition may be signed before a Notary                 13      Q Would you state your address for the
14 Public with the same force and effect as if signed                  14   record, please.
15 and sworn to before the court.                                      15      A 201 East 80th Street, Apartment 21A, New
16                                                                     16   York, New York 10075.
17           *       *       *                                         17         MR. RAMSEY: Like yesterday we're going to
18                                                                     18      read and sign.
19                                                                     19      Q Good morning, Ms. Eber.
20                                                                     20      A Good morning.
21                                                                     21      Q Because we have done this a couple of
22                                                                     22   times with the 30(b)6 depositions I'm going to
23                                                                     23   presume that you know how this works but if you have
24                                                                     24   any questions, please, let me know. I'm going to
25                                                                     25   use the same general definitions as before in terms

                                                                                                                  2 (Pages 2 - 5)
                                                        Veritext Legal Solutions
212-267-6868                                              www.veritext.com                                         516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-4 Filed 12/27/19 Page 3 of 16


                                                     Page 42                                                     Page 44
 1                W. EBER                                       1                  W. EBER
 2       Q Yes.                                                 2       A It could have been the Teamsters.
 3       A Yes.                                                 3       Q Could it have been PBGC?
 4       Q When did that occur, the negotiation?                4       A No.
 5       A I don't remember. What year is this?                 5       Q Why do you say that?
 6       Q Again, your email is dated June 2011.                6       A This isn't something that I recall giving
 7       A I know he claimed he had another offer               7   to the PBGC.
 8   from another company so I don't remember the               8       Q Do you recall giving a presentation to the
 9   details.                                                   9   Teamsters in or about December 2011?
10       Q In the notes on the right of that table it          10       A I did meet with them a couple of times.
11   says, "John Slocum has an employment contract which       11   This could have been to maybe a bank too, trying to
12   expires in January 2012." Do you see that?                12   get a loan from a bank.
13       A Yes.                                                13       Q Who prepared this presentation?
14       Q When was that employment contract executed          14       A I believe I did.
15   to the best of your recollection?                         15       Q Did anyone assist you in preparing the
16       A I don't know if I was involved at the               16   presentation?
17   time. I did note when I was reading the merger            17       A I don't remember. It may have been to a
18   document there were a lot of contracts in there. He       18   bank. I'm not sure.
19   may have had one at the time, but I wasn't involved       19       Q In terms of, you know, the date of
20   in his contract.                                          20   December 29th of 2017 that's printed on this there
21          THE WITNESS: Can we take a break.                  21   is -- I got some questions in terms of just how
22          MR. BROOK: Sure.                                   22   documents were generally were prepared for
23          VIDEOGRAPHER: The time is 10:52. We're             23   production in this case, because that date is after
24       off the record.                                       24   this lawsuit was filed; correct?
25          VIDEOGRAPHER: Time is 11:04. We are on             25       A Yes.
                                                     Page 43                                                     Page 45
 1                  W. EBER                                     1                  W. EBER
 2      the record.                                             2       Q Who was involved in reviewing documents
 3         MR. BROOK: All right. Go to another                  3   that were on computers for Slocum and Sons in order
 4      exhibit now. This one is being marked as                4   to respond to document requests in this case?
 5      Exhibit 69. It bears Bates EB31025 through              5       A Me.
 6      034.                                                    6       Q Anyone else?
 7         (Ten-page document was marked                        7       A No.
 8         as Plaintiff's Exhibit 69 for                        8       Q So do you recall opening up Microsoft Word
 9         identification.)                                     9   and Microsoft Power Point files and printing those
10      Q Do you recognize this document?                      10   out?
11         (Witness reviewing document.)                       11       A Yeah, I did print out or send them to Paul
12      A Sort of. I'm confused by this date,                  12   electronically, our lawyer electronically, yes.
13   12/29/2017.                                               13       Q And when you searched for emails did you
14      Q So according to the first page where it              14   follow the same process of either forwarding the
15   say Slocum and Sons December 2011 in the middle and       15   email or printing them?
16   the bottom left it says 12/29/17.                         16       A Yes.
17      A Yes.                                                 17       Q How did you decide whether to print an
18      Q Is that the date when you printed this               18   email or to forward it?
19   document perhaps from Microsoft Power Point?              19       A I don't recall individual things.
20      A I don't remember. I believe it was                   20       Q When you saw emails with attachments did
21   created December 12, 2011.                                21   you print out the attachments as well?
22      Q Was it a presentation that was given on              22       A I believe I did. I believe I did, yes,
23   December 12, 2011?                                        23   but I don't know if I did everyone but I believe so.
24      A I believe so, yes.                                   24       Q Prior to this litigation was it your
25      Q What was the presentation given to?                  25   practice to regularly print out emails that you sent

                                                                                                   12 (Pages 42 - 45)
                                             Veritext Legal Solutions
212-267-6868                                   www.veritext.com                                         516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-4 Filed 12/27/19 Page 4 of 16


                                                  Page 46                                                       Page 48
 1                W. EBER                                  1                    W. EBER
 2   or received?                                          2     wendyefry@Gmail.com.
 3       A Sorry?                                          3        Q Why did you start that account?
 4       Q Before getting involved in with litigation      4        A I got married and I, you know, thought it
 5   and having to look for documents was it your          5     would be nice. Sometimes I go by Fry socially
 6   practice just in terms of your day-to-day operation   6     because of my husband.
 7   of the business to print out emails that you sent or  7        Q Did you legally change your name to Fry?
 8   received?                                             8        A My driver's license says Wendy Eber.
 9       A You know, I printed out some emails, yes,       9        Q When you filed for your marriage license
10   if they were, I thought something that I thought was 10     did you request to change your name with the state?
11   important or that I wanted to remember to do         11        A Yes.
12   something I would at times print the email.          12        Q What is your legal name as a result of
13       Q What did you do with the emails that you       13     that?
14   printed out during the regular course of business    14        A Wendy Fry.
15   after you printed them, meaning what you did with    15        Q And what is your middle name or initial?
16   the hard copies?                                     16        A P.
17       A It depends, sometimes I file them              17        Q Do you ever use your nyc.rr.com email
18   sometimes left them on my desk, sometimes I did      18     account to communicate with individuals relating to
19   whatever I needed to do with them and I throw them 19       the Eber businesses?
20   in the garbage. It depends on what the email was.    20        A No.
21       Q Did you have any particular practice or        21        Q Do you use the nyc.rr.com account to
22   routine when it came to organizing your email inbox? 22     communicate with Lester?
23       A No.                                            23        A I don't recall. I may have used it but
24       Q Did you regularly delete emails that you       24     not typically.
25   received?                                            25        Q Have you used the Gmail account to
                                                  Page 47                                                       Page 49
 1                   W. EBER                                 1                  W. EBER
 2       A I did delete emails.                              2   communicate with Lester?
 3       Q Did you also save emails in some way such         3       A I don't recall.
 4   as through an archive or folder system?                 4       Q Have you used the Gmail account to
 5       A No, not really. No.                               5   communicate with anyone related to the Eber
 6       Q What email service did you use? Was it            6   businesses?
 7   Microsoft Outlook?                                      7       A No.
 8       A Yes.                                              8       Q In responding to Discovery requests in his
 9       Q Did you use Microsoft Outlook at all times        9   case did you search your nyc.rr.com email account?
10   since 2008?                                            10       A No.
11       A Yes.                                             11       Q Did you search your Gmail account?
12       Q Did you use Microsoft Outlook for both           12       A No.
13   business and personal accounts or only business        13       Q Why not?
14   accounts?                                              14       A I don't use that typically to communicate
15       A I have a Gmail account but I have Outlook        15   with people from work, for work related things.
16   for work.                                              16       Q But when you responded to my questions a
17       Q Since about 2008, I just want to focus on        17   moment ago you weren't sure if you communicated with
18   the time period from 2008 forward. Please, tell me     18   Lester using those accounts; correct?
19   all the different email addresses that you have used   19         MR. RAMSEY: Form.
20   to send or receive email whether for business or       20       A I don't typically communicate with Lester
21   personal reasons.                                      21   with my -- if I'm communicating with Lester it's for
22       A From 2008 I have my work email which is          22   work. It's with my work account. If maybe my
23   weber@slocumandsons.com and then I have an email       23   mother emails my father and I'm on it with him about
24   address weber4@nyc.rr.com and then I have a Gmail      24   a family thing it might be on another account but
25   account which I started in 2013, or something. It's    25   typically I communicate with Lester about work

                                                                                                 13 (Pages 46 - 49)
                                          Veritext Legal Solutions
212-267-6868                                www.veritext.com                                           516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-4 Filed 12/27/19 Page 5 of 16


                                                      Page 50                                                        Page 52
 1                   W. EBER                                     1                  W. EBER
 2   related thing with my work account.                         2      Q What is your understanding as to when
 3       Q And you're -- how confident are you about             3   Lester had that conversation with him?
 4   the fact that you probably have not communicated            4      A When?
 5   with Lester through your personal email accounts at         5      Q Yes.
 6   any point since 2008?                                       6      A My understanding was that, um, Dan
 7          MR. RAMSEY: Form.                                    7   Kleeberg had a conversation with Mark Stein and Mark
 8       A What?                                                 8   Stein said he had learned about the Article 9 sale
 9       Q Are you saying that you remember that you             9   and that he told Danny about it and then Danny told
10   didn't communicate with Lester using your personal         10   Lester about it and then Lester told me about his
11   account at that time?                                      11   conversation with Danny.
12          MR. RAMSEY: Form.                                   12      Q What did Lester tell you about that
13       A I don't typically use -- if I'm going to             13   conversation?
14   communicate with Lester I usually talk to him. It's        14      A I believe it was before Sally died.
15   usually a conversation. I call him all the time. I         15      Q What do you recall Lester telling you
16   call him a couple of times a day or we talk by phone       16   about what Dan said in response to him informing him
17   or I see him in the office. You know, that's how I         17   about the transaction?
18   communicate with Lester.                                   18      A Danny was well aware of the monies that
19       Q Have any of your friends or family members           19   Lester had been lending into the company and
20   who are not parties to this lawsuit communicated           20   understood all these third-party creditors,
21   with you about this lawsuit or the issues in it?           21   specifically the PBGC.
22       A I have spoken to my mother, yes.                     22      Q Just let me clarify. You're talking about
23       Q What did you and your mother discuss about           23   what Lester told you Dan had said at the time? I'm
24   this lawsuit?                                              24   not asking what you think Dan would do. I'm asking
25       A Not a lot of details, just it's more her             25   you specifically what you recall Lester telling you
                                                      Page 51                                                        Page 53
 1                  W. EBER                                      1                   W. EBER
 2   concern and it's more the hurt feelings. Were a             2   that Dan had said in response to him informing him
 3   family and I went to Danny's wedding in 1974. I             3   of the transaction.
 4   went to Lisa's wedding. I went to Audrey's wedding.         4       A That he understood. I mean, I don't -- I
 5   We celebrate Passover together. We celebrated               5   think what I was trying to say is he understood that
 6   Thanksgiving together. We celebrated Rosh Hashanah          6   Lester had been putting in a lot of money into the
 7   together for the last, for Lester 60- 70 years, and,        7   company, loaning money into the companies to save
 8   um, it's more about just how hurtful it is and those        8   the companies and he understood that and that, you
 9   type of emotional feelings.                                 9   know.
10      Q When you got married to Eric Fry were any             10       Q Was anything about this conversation ever
11   of my clients in attendance?                               11   documented?
12      A They were. They came to my wedding.                   12           MR. RAMSEY: Form.
13      Q All of them?                                          13       A Well, there was an email from Danny to
14      A Lisa was there. Sally was there. Danny                14   Lester which basically Danny was asking Lester for
15   was there, and Danny's son was there.                      15   to find him another job and to continue paying him a
16      Q Was Audrey Hays there?                                16   consulting fee from the company and, um, he, you
17      A Audrey was not there. Her husband was                 17   know, he knew Lester was loaning money into the
18   very sick at the time. She couldn't make it.               18   company so if Lester had to loan the money in he
19      Q When is the first time that you recall                19   didn't necessarily need the money but he would like
20   discussing with Dan Kleeberg the fact that the trust       20   to continue to get the consulting fee so, um.
21   no longer owned Eber Connecticut?                          21       Q So that email was after the conversation
22      A I didn't have that conversation with him.             22   that he had with Lester?
23      Q Not before this lawsuit was filed?                    23       A No. I think that was before. That was
24      A No. Lester had that conversation with                 24   in, I think, 209 when he was looking to get, looking
25   him.                                                       25   for money to be paid as a consultant.

                                                                                                      14 (Pages 50 - 53)
                                              Veritext Legal Solutions
212-267-6868                                    www.veritext.com                                           516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-4 Filed 12/27/19 Page 6 of 16


                                                      Page 54                                                       Page 56
 1                  W. EBER                                      1                   W. EBER
 2       Q My question is focused on whether there               2   the pension benefit so then her lawyer sued Eber
 3   was any documentation, whether just email                   3   Brothers and then he got into negotiations with the
 4   memorializing it or notes or anything like that that        4   PBGC and Eber Brothers.
 5   was made about the conversation that Lester said he         5      Q This was all before the Alexbay
 6   had with Dan Kleeberg in or around 2014 at the time         6   transaction; right?
 7   or afterwards not something that you think supports         7      A No. This was after -- well, he signed
 8   it before.                                                  8   where he misrepresented that they didn't have a
 9          MR. RAMSEY: Form. Go ahead.                          9   Quadro, that was before the Alexbay.
10       A I didn't document it. I don't know if                10      Q What do you mean by a Quadro?
11   Lester documented it. I didn't document that               11      A Qualified Domestic Relations Order, which
12   phonecall or that conversation.                            12   designated that Gail Kleeberg was entitled to half
13       Q Did Lester explain to you how the topic              13   of his pension plan.
14   came up?                                                   14      Q What is your basis for saying that he made
15       A No. I think that Danny and Lester spoke              15   that representation with intentional falsity?
16   very frequently about lots of subjects, especially         16           MR. RAMSEY: Form.
17   after the company closed or wound down and, you            17      A Because he signed a document that said
18   know, also Danny was a supplier of Connecticut so we       18   that he didn't have one when, in fact, he did have
19   did business with him and sold his products.               19   one.
20       Q I'm sorry. Can you -- I think you may                20      Q So it's your view that if someone signs a
21   have said this but was this conversation that Lester       21   document that says something then they are
22   said he had with Dan before or after Sally died?           22   responsible for ensuring the accuracy of everything
23       A I believe it was before Sally died but               23   that's in that document?
24   I -- yeah. I believe it was before and he                  24           MR. RAMSEY: Form. He testified at this
25   understood. I don't think Danny was angry. I don't         25      own deposition.
                                                      Page 55                                                       Page 57
 1                   W. EBER                                     1                  W. EBER
 2   think he -- you know, nothing comes up in my mind           2           THE WITNESS: Right. He testified to this
 3   that Danny was upset about anything because my              3       at his own deposition.
 4   understanding was that Danny knew that Lester had           4       Q Have you ever signed a document that
 5   been lending money into the company, and I had              5   contained any factual inaccuracies?
 6   conversations with Danny about the pension                  6       A I don't recall. I mean, I may have, yes,
 7   obligations with the PBGC and he was aware of that          7   signed something.
 8   liability.                                                  8       Q Has Lester signed any documents that
 9      Q When was the conversation that you had                 9   contain factual inaccuracies that you're aware of?
10   with Dan regarding the PBGC?                               10           MR. RAMSEY: Form.
11      A Um, do you have the interrogatories?                  11       A May have, I don't know all the specifics.
12   Because you know this is -- they're all detailed in        12   I'm just --
13   the interrogatories.                                       13           MR. RAMSEY: Wait. Wait for a question.
14           MR. RAMSEY: Just whatever your best                14       Q I wants to focus on your conversations
15      recollection is today. Whatever your best               15   with Dan Kleeberg after the transfer of Eber Metro
16       recollection is today.                                 16   to Alexbay. During any of those conversations with
17      A I had several conversation with Danny                 17   Dan Kleeberg did you tell Dan Kleeberg that PBGC was
18   about the PBGC. His wife sued Eber -- excuse me.           18   trying to collect money from Eber Connecticut?
19   His ex-wife, Gail Kleeberg sued Eber Brothers              19       A I didn't use those words but I did use the
20   because he falsified a document saying that he             20   words that the companies had a pension liability and
21   didn't have a Quadro to get his pension plan and so        21   the companies were responsible for that pension
22   he wasn't paying his ex-wife the pension, the              22   liability which is going back to why -- just stay
23   pension she was entitled to through the Quadro so at       23   with me here. Eber Brothers had a lawyer
24   that point there was no administrator on the pension       24   representing it with the PBGC. Dan Kleeberg wanted
25   plan to change the designation of the ex-wife to get       25   to use Eber Brothers lawyer to represent him with

                                                                                                     15 (Pages 54 - 57)
                                              Veritext Legal Solutions
212-267-6868                                    www.veritext.com                                          516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-4 Filed 12/27/19 Page 7 of 16


                                                      Page 58                                                        Page 60
 1                   W. EBER                                     1                  W. EBER
 2   the PBGC because Gail Kleeberg's lawyer had                 2      A We were always trying to negotiate with
 3   contacted the PBGC about Gail's Kleeberg's situation        3   the PBGC to determine what we could pay, afford to
 4   about not receiving her benefit. So all of those            4   pay.
 5   things I had discussed with Dan so Dan knew we were         5      Q So my question is --
 6   talking to the PBGC about the liability there. He           6      A So, yes.
 7   knew that.                                                  7      Q -- PBGC took the position during those
 8       Q And did you tell anything to Dan about the            8   negotiations -- I'm sorry. Eber Connecticut took
 9   specifics of what PBGC was trying to find out in            9   the position during the negotiation with PBGC that
10   terms of the information about Eber Connecticut?           10   Eber Connecticut was not legally obligated to make
11       A What do you mean?                                    11   payments to the pension plan of Eber Brothers Wine
12       Q Well, PBGC was trying to get a lot of                12   and Liquor Corp.; correct?
13   information from you about Eber Connecticut and what       13          MR. RAMSEY: Form.
14   its financials were and its operations; correct?           14      A There was negotiations. We always knew
15       A Well, at some points they were and at                15   that we had to pay something. There were liens on
16   other points we were talking negotiating with them.        16   Connecticut.
17   It went on for a very long time.                           17      Q Well, you fought against the lien on
18       Q I'm asking about the inquiries regarding             18   Connecticut; correct?
19   Eber Connecticut. I understand there's other things        19      A Well, originally they put a lien on
20   there. Did you tell Dan Kleeberg about the fact            20   Connecticut. There's -- I'm not an ERISA lawyer.
21   that PBGC was making inquiries about Eber                  21      Q I'm not asking you --
22   Connecticut's finances?                                    22      A Well, I think this is an important point.
23       A I may have. I don't remember the                     23   There are things called statutory liens, which I
24   specifics. I remember him saying that he called the        24   don't know if you took this class in law school or
25   PBGC without an attorney and spoke with an attorney        25   not but these things just arise so they don't even
                                                      Page 59                                                        Page 61
 1                   W. EBER                                     1                   W. EBER
 2   there and I said, Danny, you need a lawyer to speak         2   have to put a lien on it. These are theoretical
 3   to them. You can't just call them up, and so that's         3   liens. Right. So there were liens. And I don't
 4   what we got into this whole conversation about              4   understand all the legalese to it but there were
 5   having Eber Brothers represent Danny.                       5   liens that came on and then a lien came off and a
 6       Q I really want to try to get this done                 6   lien went back on.
 7   today so I would really appreciate if you answered          7          MR. RAMSEY: All right. You answered
 8   my question about a minute earlier, so let's stay           8       question.
 9   focused on that. So when you might have spoken with         9       A I mean it's a very --
10   Dan about PBGC making inquiries about Eber                 10       Q Did you tell Dan Kleeberg that Eber
11   Connecticut's finances and operations did you              11   Connecticut was taking the position that it did not
12   indicate to Dan Kleeberg that Eber Connecticut was         12   have to fund the pension benefits as a result of the
13   trying to avoid making payments to PBGC to fund the        13   Alexbay transaction?
14   pension benefit?                                           14       A No. I didn't tell him. I don't believe I
15       A What?                                                15   told him something like that because I always
16       Q Well, Eber Connecticut wasn't willingly              16   believed that --
17   making payment to PBGC for a period of years;              17          MR. RAMSEY: You answered the question.
18   correct?                                                   18       Q I'm going to focus to you on this Exhibit
19           MR. RAMSEY: Form.                                  19   69, page three of it. See the bulletpoints? The
20       A The companies could not afford to make               20   third one says, "While we're losing money we have a
21   payments. Yes, we were not making payments.                21   plan in place to become profitable this year. As a
22       Q And Eber Connecticut took the position               22   result of our efforts are projecting our EBITDA to
23   that it did not have to make payments to PBGC; isn't       23   go from negative $535,000 to positive 305,000 by May
24   that correct?                                              24   of 2012." Do you see that?
25           MR. RAMSEY: Form.                                  25       A Yes.

                                                                                                      16 (Pages 58 - 61)
                                              Veritext Legal Solutions
212-267-6868                                    www.veritext.com                                           516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-4 Filed 12/27/19 Page 8 of 16


                                                     Page 62                                                         Page 64
 1                  W. EBER                                     1                   W. EBER
 2       Q And EBITDA is different than net income;             2      Q And was it taxed as a distributor as well?
 3   correct?                                                   3      A What kind? You mean state tax?
 4       A Correct.                                             4      Q What kind of state taxes were imposed on
 5       Q What does EBITDA stand for?                          5   Eber Connecticut as a result of its business as a
 6       A Earning before interest, tax,                        6   distributor?
 7   depreciation.                                              7      A You mean sales tax?
 8       Q And amortization?                                    8      Q Did it pay sales taxes?
 9       A Amortization.                                        9      A I believe there are some -- there's, like,
10       Q Did Eber Connecticut keep track of what             10   gallonage tax but I don't know if that relates to
11   its EBITDA was?                                           11   this tax number here.
12       A I believe so, for the bank.                         12      Q Were there sales taxes?
13       Q Were there financial statements prepared            13      A I'm not sure. I'm not sure. I don't do
14   that included lines on what the EBITDA was?               14   the taxes so I don't know specifically. I don't
15       A You mean audited financial statements?              15   know if -- this is an LLC and I think this tax
16       Q Not necessarily, maybe just a simple                16   number -- I'm not sure necessarily relates to, um,
17   spreadsheet or regular emails saying what the EBITDA      17   the tax. I think it's more the depreciation and the
18   was.                                                      18   interest that would be an add back here. Those
19       A Yes. I think we had convenance around               19   would be the factors really impacting this number.
20   these types of, um, convenance which was related to       20      Q So the interest was primarily interest on
21   the EBITDA, yes.                                          21   bank loans; is that right?
22       Q So why in this presentation were you                22      A Yes.
23   pointing out what the EBITDA was rather than talking      23      Q Was there any other significant interest
24   about net income numbers?                                 24   expense?
25       A I think this was for the bank. I think              25      A I don't think so. I think it all related
                                                     Page 63                                                         Page 65
 1                    W. EBER                                   1                   W. EBER
 2   this presentation was for a bank, trying to get a          2   to loans.
 3   bank loan.                                                 3       Q I want to focus your attention on page
 4       Q And so why was EBITDA being used with the            4   nine of this. Actually, I'm sorry page eight. So
 5   banks instead of net income.                               5   refers here to cost savings efforts, identify the
 6       A Just to show -- I think the banks look at            6   following opportunities, and it refers to three
 7   EBITDA.                                                    7   things there. Is it correct to understand this as
 8       Q What is your understanding as to why they            8   saying these are opportunities for further cost
 9   use EBITDA instead of net income?                          9   savings or that these are the three items that are
10       A It's before interest and tax and                    10   not things that had not already taken place by that
11   depreciation. I still think EBITDA may have been          11   point?
12   negative in 2012.                                         12       A So this is something from December. This
13       Q It says that right there. I wasn't asking           13   is fiscal year 2012. It may have been something we
14   about that. For the EBITDA numbers that Eber              14   were in the process of implementing because it would
15   Connecticut prepared for the bank, or otherwise,          15   have been during our fiscal 2012 year. So it was
16   were all of the taxes that were paid by Eber              16   probably in process.
17   Connecticut taken out or were there some taxes that       17       Q So finance contracted out resulting in
18   remained there in there as expenses effecting the         18   $100,000 savings. What is that referring to?
19   EBITDA number?                                            19       A That was going back to Wally being hired
20           MR. RAMSEY: Form. Go ahead.                       20   as a consultant as opposed to Dave Dean who was a
21       A I don't know.                                       21   full-time employee who had FICA and health care and
22       Q So as far as Eber Connecticut's business            22   all that stuff.
23   is it fair to say it had to be licensed by the State      23       Q When was Wally given the title of CFO?
24   of Connecticut to be a distributor?                       24   Was it at some point later?
25       A Yes.                                                25       A Yeah. Well, he would start out as a

                                                                                                      17 (Pages 62 - 65)
                                              Veritext Legal Solutions
212-267-6868                                    www.veritext.com                                           516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-4 Filed 12/27/19 Page 9 of 16


                                                  Page 182                                                       Page 184
 1                   W. EBER                               1                      W. EBER
 2      Q Under the terms of the will if Lester had        2          A At the time I wasn't sure.
 3   died in 2016 who would have gotten control of Eber    3          Q So did you ever tell the bank that you had
 4   Brothers and Co. Inc. stock?                          4      found the stock book?
 5      A It's irrelevant.                                 5          A Basically what I said was I would look for
 6      Q Is it irrelevant when you're determining         6      it. I think it was like in June and then I said I
 7   the interpretation of what the intent of the will     7      would look for it over Fourth of July weekend and I
 8   was?                                                  8      never heard back from the bank and then it was like
 9          MR. RAMSEY: Form.                              9      in a black hole. No one said anything back to me.
10      A The intent of the will, it's right in           10          Q So you were waiting for the bank to tell
11   there that says Lester while he is living is running 11      you, yes, please look for it?
12   the company.                                         12          A Right, but it's really irrelevant because
13      Q It doesn't say that.                            13      it wouldn't be -- well, whatever.
14      A It says Lester's running the company.           14          Q Why do you say it's irrelevant?
15          MR. RAMSEY: We're going to take five          15          A Because we have the stock books. We have
16      minutes here.                                     16      them.
17          VIDEOGRAPHER: The time is 15:52. We are 17                Q Okay. Had you told your lawyer that you
18      off the record.                                   18      did not have the stock book?
19          VIDEOGRAPHER: The time is 15:57. We are 19                    MR. RAMSEY: Form. Stop. Communications
20      on the record.                                    20          with your counsel.
21      Q As secretary of Eber Brothers and Co. Inc.      21              MR. BROOK: Not when he disclosed it.
22   you are in control of the stock book and ledger for  22      Let's look at this here. This is Exhibit 40
23   the company; correct?                                23      previously marked. It's an email from Jim Pazzona
24      A Correct.                                        24      to a lawyer for CNB stating, "Dear Melissa, I trust
25      Q Where is that located?                          25      you received my voicemail of yesterday afternoon
                                                  Page 183                                                       Page 185
 1                  W. EBER                                   1                   W. EBER
 2      Q Where in Rochester?                                 2   regarding your inquiry as to the corporate stock
 3      A 95 Allens Creek Road.                               3   book of Eber Brothers and Co. Inc. I am fairly
 4      Q How long has it been at that location for?          4   confident that they do not have it, however to be
 5      A Since we moved. The company moved from              5   sure Wendy will be in Rochester over the Fourth of
 6   155 Paragon Drive.                                       6   July weekend and will double check."
 7      Q Okay, and was it in Lester Eber's personal          7       A Yes. This is incorrect.
 8   office or in another part of the office space there?     8       Q What about this is incorrect?
 9      A I'm not exactly sure where. It probably             9       A That -- I didn't say I'm confident that
10   was between the two. It might have been in his          10   they don't have it. I didn't -- I said I would look
11   personal office. They're connected.                     11   for it is what I said. I don't necessarily know
12      Q Did you have some difficulty in locating           12   where it is. I will go look for it. I'm going to
13   that stock ledger in about mid '17?                     13   be up there Fourth of July weekend and then I didn't
14          MR. RAMSEY: Form.                                14   here anything.
15      A We were, um -- I told the bank or what we          15       Q So you're saying you did not authorize
16   basically said -- I wasn't exactly sure where it was    16   your lawyer to tell CNB that he was confident that
17   and I was going up to Rochester over Fourth of July     17   you didn't have the stock book?
18   and I said I would look for it then.                    18       A No, I didn't say that. I just said this
19      Q Why did you tell them that you would look          19   is incorrect.
20   for the stock book? What was the reason for the         20       Q So you did authorize him to --
21   inquiry.                                                21           MR. RAMSEY: No. This is not a waiver of
22      A The bank had requested.                            22       privilege here. Whatever he said, he said.
23      Q What was your understanding as to what the         23       But that doesn't mean a waive of any privilege.
24   bank wanted to do with the stock book?                  24       She's saying that this is inaccurate.
25          MR. RAMSEY: Form.                                25       Q Now, was this email here forwarded to you?

                                                                                                47 (Pages 182 - 185)
                                           Veritext Legal Solutions
212-267-6868                                 www.veritext.com                                           516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 290-4 Filed 12/27/19 Page 10 of 16



                                                                Page 218

 1
 2      UNITED STATES DISTRICT COURT
        SOUTHERN DISTRICT OF NEW YORK
 3      Civil Action No.:      16-cv-9517 (LAK)
        ---------------------------------------------x
 4
 5      DANIEL KLEEBERG, LISA STEIN and AUDREY HAYS,
 6
 7                                         Plaintiff,
 8                      -against-
 9
10      LESTER EBER; ALEXBAY, LLC f/k/a LESTER EBER,
        LLC; CANANDAIGUA NATIONAL CORPORATION d/b/a
11      CANANDAIGUA NATIONAL BANK & TRUST; ELLIOT
        W. GUMAER, JR.; EBER BROS. & CO., INC., EBER
12      BROTHERS WINE AND LIQUOR CORPORATION;
        BROS. WINE AND LIQUOR METRO, INC.,
13      EBER-CONNECTICUT, LLC; and WENDY EBER,
14                                           Defendants.
15      -----------------------------------------x
16      1250 Broadway
17      New York, New York 10001
18      June 28, 2019
19      9:42 a.m.
20
21             CONTINUED VIDEOTAPED DEPOSITION OF WENDY EBER
22      held at the above-mentioned time and place before
23      ANNMARIE OAKLEY, a Notary Public of the State of
24      New York.
25

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                  516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-4 Filed 12/27/19 Page 11 of 16


                                                  Page 219                                                    Page 221
 1                                                            1                  W. EBER
 2          APPEARANCES
 3                                                            2      financially interested in the outcome. Counsel
 4 BROOK & ASSOCIATES PLLC                                    3      and all present in the room will now state
   Attorneys for Plaintiffs
                                                              4      their appearances and affiliations for the
 5       100 Church Street, 8th Floor
         New York, New York 10007                             5      record.
 6                                                            6          MR. BROOK: Brian Brook of Brook &
 7 BY:     BRIAN BROOKS, ESQ.
                                                              7      Associates, counsel for plaintiff is here, and
 8
 9 UNDERBERG & KESSLER LLP                                    8      one of my clients, Daniel Kleeberg, is on the
   Attorneys for Defendants                                   9      telephone.
10 LESTER EBER; ALEXBAY, LLC f/k/a LESTER EBER, LLC;
   EBER BROTHERS & CO., INC; EBER BROS. WINE AND LIQUOR
                                                             10          MR. RAMSEY: Colin Ramsey from Underberg &
11 CORPORATION; EBER BROS. WINE AND LIQUOR METRO, INC.,      11      Kessler for the Eber defendants.
   EBER-CONNECTICUT, LLC; and WENDY EBER                     12          MR. CALIHAN: Rob Calihan on behalf of
12       50 Fountain Plaza
         Buffalo, New York 14202
                                                             13      Calihan Law representing the estate of Elliot
13                                                           14      Gumaer.
   BY:     COLIN RAMSEY, ESQ.                                15          VIDEOGRAPHER: Will the record, please,
14
15                                                           16      swear in the witness.
16 CALIHAN LAW PLLC                                          17   W E N D Y E B E R, having been previously sworn by
   Attorneys for Defendant
                                                             18   a Notary Public of the State of New York, was
17 THE ESTATE OF ELLIOT W. GUMAER
         16 Main Street                                      19   examined and testified as follows:
18       Rochester, New York 14614                           20   EXAMINATION BY MR. BROOK:
19 BY:     ROBERT B. CALIHAN, ESQ.
                                                             21   Would you state your name for the record, please.
20
21 Also present: PHIL GALUBERSON, videographer               22      A Wendy Eber.
22          DAN KLEEBERG, telephonically                     23      Q Would you state your address for the
23
24
                                                             24   record, please.
25                                                           25      A 201 East 80th Street, Apartment 21A, New
                                                  Page 220                                                    Page 222
 1                W. EBER                                     1                   W. EBER
 2        VIDEOGRAPHER: Good morning, we are going            2   York, New York 10075.
 3    on the record at 9:42 a.m. on June 28, 2019.            3      Q Good morning, Ms. Eber.
 4    Please, note that the microphones are sensitive         4      A Good morning.
 5    and may pick up whispers, private conversation          5      Q I want to start out by asking if, you know
 6    and cellular interference. Please, turn off             6   we had three days before in these depositions, if
 7    all cellphones or place them away from the              7   there's any reason why you may think that I may need
 8    microphones as they can interfere with the              8   to go over how this deposition is going to work or
 9    deposition audio. Audio and video recording             9   how you should be addressing my questions, if you
10    will continue to take place unless all parties         10   don't understand and things like that?
11    agree to go off the record. This is media unit         11          MR. RAMSEY: The grounds rule.
12    one, day two of the video recorded deposition          12      Q Do we need to go over the ground rules?
13    of Wendy Eber in the matter of Daniel Kleeberg         13      A Okay, you can.
14    versus Lester Eber et al. filed in the United          14      Q Well, the court reporter is taking down
15    States District Court Southern District of New         15   everything that we say so the most important thing
16    York, Civil Action number 16-cv-9517(LAK)              16   is we try not to talk over each other. If I ask you
17        MR. BROOK: 9517.                                   17   a question if there's any part of it that you don't
18        VIDEOGRAPHER: This deposition is being             18   understand you should say that to me because if you
19    held at Veritext, located at 1250 Broadway, New        19   answer the question I'm going to assume that you
20    York, New York. My name is Phil Glauberson             20   understood it.
21    from the firm Veritext and I am the                    21      A Okay.
22    videographer. The court reporter is Annmarie           22      Q And those are the, I think, two of the
23    Oakley from the firm Veritext. I am not                23   basics. We have a limited amount of time here but
24    authorized to administer an oath. I am not             24   breaks don't count for that so if you need to take a
25    related to any party in this action, nor am I          25   break you can do so, just say it. The only thing I

                                                                                               2 (Pages 219 - 222)
                                           Veritext Legal Solutions
212-267-6868                                 www.veritext.com                                        516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-4 Filed 12/27/19 Page 12 of 16


                                                   Page 323                                                      Page 325
 1                    W. EBER                                  1                    W. EBER
 2          MR. BROOK: Who at Eder Goodman.                    2   the foreclosure action so he knew what you were
 3       A It was also between Pat Dalton. I think             3   talking about here?
 4   the lawyers were involved in it as well.                  4      A I don't remember the exact dates because
 5       Q So you think the lawyers might have wanted          5   this is, you know, seven years ago here but I know
 6   you to get the right of first refusal?                    6   that Mike was aware of all of the loans that Lester
 7       A No. I'm saying the lawyers were involved            7   had put into the company. He was aware of all of
 8   in the whole thing so the whole negotiation as well.      8   the liabilities that the company faced and he was,
 9       Q So are you -- but what does that have to            9   he knew generally what was going on in the company.
10   do with who at Eder Goodman insisted that you get        10      Q My question is about the foreclosure
11   this right of first refusal?                             11   action.
12       A I don't remember exactly.                          12      A I don't recall exactly when he found out
13          MR. BROOK: This is Exhibit 121 and                13   but he was aware.
14       jumping forward this is an email dated March 9,      14           MR. BROOK: Let's mark this as Exhibit
15       2012, Bates number EB31199.                          15      122, Bates EB26652.
16          (EB31199 was marked as                            16           (EB26652 was marked as
17          Plaintiff's Exhibit 121 for                       17           Plaintiff's Exhibit 122.)
18          identification.)                                  18      Q This is sent four days later on March 13,
19       Q This is an email that you printed out;             19   2012 from Mike to you; correct?
20   correct?                                                 20      A Right.
21       A Yes.                                               21      Q And he says, "Wendy, We'll talk at 4 p.m.
22       Q And it's one that you sent to Mike Gumaer;         22   I'm not in a position to discuss in any depth the
23   correct?                                                 23   Alex Bay matter as I learned of the matter yesterday
24       A Yes.                                               24   afternoon in the email from Underberg." Let me stop
25       Q And the subject says it's a forward of             25   there. Do you know what email from Underberg he was
                                                   Page 324                                                      Page 326
 1                  W. EBER                                    1                    W. EBER
 2   something January Eber CT. Do you see that?               2   referring to there?
 3      A Yes.                                                 3       A I'm not certain. I mean, I do have a copy
 4      Q Where's the forwarded text?                          4   of it.
 5      A I don't know.                                        5       Q I'm asking if you know. When you say
 6      Q Did you delete that.                                 6   you're not certain what are you referring to?
 7      A No. I mean, I didn't delete anything. I              7           MR. RAMSEY: You're not certain what he's
 8   haven't deleted anything from the time you sued us        8       referring to?
 9   so, I mean, I don't know if this may have been a          9           THE WITNESS: No.
10   printout. I don't know.                                  10       Q Do you believe you asked Underberg to
11      Q In the email you said, "Mike, Please                11   forward him a copy of the Alex Bay Complaint?
12   confirm that you have a conference call today at 4       12       A I may have. I just don't remember.
13   p.m. with Glenn and that he will be in Rochester on      13       Q And so is it fair to say that you had not
14   Tuesday and Wednesday next week. You need to speak       14   discussed the Alex Bay foreclosure action with Mike
15   with Rick Hawks." message importance is high;            15   Gumaer prior to Monday, March 12, 2012?
16   correct?                                                 16           MR. RAMSEY: Form.
17      A Yes.                                                17       A Well, he was well aware of the loans that
18      Q Why was it that you said that Mike Gumaer           18   Lester put into --
19   needed to speak with Rick Hawks?                         19       Q Focus on the foreclosure action not the
20      A I think this is the time of the                     20   loans themselves.
21   foreclosure or the filing of the foreclosure             21       A Right. He was well aware but I'm not sure
22   documents and there were numerous phonecalls, I          22   exactly when he was notified of the foreclosure
23   think, and meetings that week regarding the              23   action but he knew about the loans and he knew about
24   foreclosure.                                             24   the financial situation of the company and all the
25      Q Had you already apprized Mike Gumaer of             25   liabilities out there that Lester was financing

                                                                                                28 (Pages 323 - 326)
                                            Veritext Legal Solutions
212-267-6868                                  www.veritext.com                                          516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-4 Filed 12/27/19 Page 13 of 16


                                                  Page 327                                                        Page 329
 1                 W. EBER                                 1                      W. EBER
 2   everything.                                           2      think, board meetings. I had numerous call with
 3       Q Just so we're clear, because you gave a         3      him.
 4   long answer there, are you disputing the statement    4         Q So I'm asking, I'm try together
 5   here that according to Mike Gumaer he learned of the 5       understand, do you recall anything specifically that
 6   matter the day before the date of this email in an    6      you told him in terms of new information that he
 7   email from Underberg?                                 7      didn't already have to allay his concern that on the
 8          MR. RAMSEY: Form.                              8      surface it looked like Lester was moving against the
 9       A He learned of the foreclosure?                  9      trust of which he was a cotrustee.
10       Q Yes. Do you dispute that?                      10             MR. RAMSEY: Form.
11       A Well, that's what's written here.              11         A He's stating that that's what it looks
12       Q Do have any basis to dispute that?             12      like and that's what it was. Lester was moving
13       A I don't know.                                  13      against company. Yes.
14       Q Next line says, he wrote, "Hawks will be       14             MR. BROOK: This is going to be 123. This
15   interested in knowing as will I what will be the     15         is an email and an attachment sent on March 12,
16   status of the Eber trust with respect to Eber assets 16         2012 from you to, looks like, Marino Fernandez
17   held in the trust. You may wish to have someone      17         and Mike Gumaer.
18   from Underberg on hand to address these issues." and 18             (March 12, 2012 email was
19   then it says "on the survive" which I think means    19             marked as Plaintiff's Exhibit
20   surface, "it looks like Lester is moving against the 20             123 for identification.)
21   trust to which he is a cotrustee." Do you see that?  21         Q Do you see that.
22       A Yes.                                           22         A Yes.
23       Q Can you think of anything other than what      23         Q It looks like you had scanned or someone
24   surface, what word he might have meant if it wasn't 24       had scanned for you a term sheet with CNB about Eber
25   surface in that last sentence?                       25      Connecticut, well, not just a term sheet but a
                                                  Page 328                                                        Page 330
 1                     W. EBER                                1                   W. EBER
 2      A I don't know.                                       2   signed and executed term sheet to Mike Gumaer and
 3      Q Do you recall discussing this concern with          3   Marino Fernandez. Why were you doing that?
 4   Gumaer?                                                  4       A I don't know. I don't remember.
 5      A Yes. Yes.                                           5       Q And Marino Fernandez asked -- just to make
 6      Q What did say to him about it?                       6   sure we're on the same page, Marino Fernandez was
 7      A Well, you know, just as I have said                 7   the lawyer that was retained by Eber Brothers Wine &
 8   throughout this deposition we -- and actually this       8   Liquor Corp. to represent it in the foreclosure
 9   week we, you know, that March 13th week we had many,     9   action; is that right?
10   many calls about, you know, all the monies that         10       A Yes.
11   Lester had loaned into the company. The --              11       Q Can you recall what he was doing looking
12      Q He was already well aware of that though;          12   at this bank loan?
13   right?                                                  13       A I don't remember.
14      A Who?                                               14       Q Can you recall what the relevance was of
15      Q You just said that Mike Gumaer was already         15   the bank loan to anything that was going on at the
16   well aware of the loans and everything and he still     16   time?
17   had these concerns, so I'm asking you to focus on       17           MR. RAMSEY: Form.
18   what you said after this point in response to his       18       A No. I mean that we were --
19   concerns.                                               19           MR. RAMSEY: Hold on. If you remember you
20      A Right. That we talked about what Lester            20       remember. Don't speculate.
21   was doing. I had a lot of conversations with him        21       A No.
22   about the loans that were secured loans, all the        22           MR. BROOK: All right. We're up to 124.
23   debts that Eber Brothers had, the continued legacy      23       Now in is email with Bates number 26650 with an
24   liabilities, all that information, the financial        24       attachment, Bates number 26650 and the
25   distress of the companies and he was -- we had, I       25       attachment with Bates numbers 26650A and B.

                                                                                                29 (Pages 327 - 330)
                                            Veritext Legal Solutions
212-267-6868                                  www.veritext.com                                           516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-4 Filed 12/27/19 Page 14 of 16


                                                Page 331                                                        Page 333
 1                  W. EBER                               1                      W. EBER
 2          (Bates 26650A to 26650B was                   2     this email who was a lawyer representing Eber
 3          marked as Plaintiff's Exhibit                 3     Brothers Wine & Liquor Corp.?
 4          124 for identification.)                      4         A On this email that is correct.
 5      A Yes.                                            5         Q Was there a lawyer for Eber Brothers Wine
 6      Q So this is the consent form by which the        6     & Liquor Corp. that every reviewed this document?
 7   board of Eber Brothers Wine & Liquor, at the time    7         A Maybe. I don't remember.
 8   was just you and Mike Gumaer, consented to the       8         Q Who did you think that lawyer might have
 9   transfer of stock from Alex Bay to satisfy the       9     been?
10   obligations to Alex Bay; correct?                   10         A Marino, Mike Gumaer was also a lawyer too.
11      A Yes.                                           11         Q I want to ask you some questions about
12      Q Is it correct that this is a document that     12     your communications with Marino Fernandez now that
13   was drafted by Underberg Kessler?                   13     the court has ruled that's something that is subject
14      A Looks like it was.                             14     to Discovery. When did you first speak with Marino
15      Q Why was Underberg Kessler drafting a           15     Fernandez about the foreclosure action?
16   resolution for Eber Brothers Wine & Liquor Corp.? 16           A I don't remember the exact date. I don't
17          MR. RAMSEY: Form.                            17     remember.
18      A I don't know.                                  18         Q Do you recall what you discussed? About
19      Q And this email was sent by someone at          19     what our needs were?
20   Underberg Kessler, looking at the second one before 20         A I don't -- I mean, that's many years ago.
21   you forwarded it, sent from somebody named Marcy 21        It's, like, seven years ago. I don't really
22   McQue (phonetic) from Marcy Davis McQue. I'm not 22        remember all the details.
23   sure I follow that. Do you know who that is?        23         Q What, if any, questions did you ask Marino
24      A Where?                                         24     Fernandez to look into?
25      Q In the email that you were forwarding, so      25         A I don't remember. Like, specific
                                                Page 332                                                        Page 334
 1                  W. EBER                                 1                  W. EBER
 2   looking down about a third way of the page, it's       2   conversations and stuff?
 3   from somebody named Marcy McQue. It looks like         3      Q Or just general issues. Was there
 4   she's an administrative assistant. Do you know her     4   anything in particular that you wanted Marino
 5   personally?                                            5   Ferandez to do to protect the rights of Eber
 6      A No.                                               6   Brothers Wine & Liquor Corp.?
 7      Q And she was sending this to you, to               7      A I mean, sitting here I just don't
 8   Lester, to Glenn Sturm, to David Belt; right? Do       8   remember. I don't recall.
 9   you see that?                                          9      Q What did he tell you his qualifications
10      A Yes.                                             10   were to do this kind of corporate work?
11      Q And copying several lawyers at Underberg &       11          MR. RAMSEY: Form.
12   Kessler; is that right?                               12      A Well, he was a lawyer that was recommended
13      A Yes.                                             13   to us by Paul Keneally. So it's a small community
14      Q So there were a lot of lawyers on this           14   in Rochester. Everyone, kind of, knows each other
15   email; correct?                                       15   on the legal front so I thought he was a good
16      A There's a lot of lawyers on this email.          16   choice.
17   Yes.                                                  17      Q Did Marino Fernandez offer any opinions
18      Q But Marino Fernandez was not one of the          18   about the foreclosure action?
19   lawyers on this; correct?                             19          MR. RAMSEY: Form.
20      A He's not on this email, no.                      20          MR. CALIHAN: Form.
21      Q And you never sent him this document to          21      A As far as what?
22   review?                                               22          MR. BROOK: What's the objection?
23          MR. RAMSEY: Form.                              23          MR. CALIHAN: A formal opinion or --
24      A I don't remember.                                24      Q Did he offer any opinions on whether Eber
25      Q And so is it correct there was no one on         25   Brothers Wine & Liquor Corp. should consent to

                                                                                              30 (Pages 331 - 334)
                                          Veritext Legal Solutions
212-267-6868                                www.veritext.com                                          516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-4 Filed 12/27/19 Page 15 of 16


                                                    Page 335                                                       Page 337
 1                     W. EBER                                  1                    W. EBER
 2   Lester's request to take the shares of Eber Metro in       2       Q And in terms of your discussions with
 3   full satisfaction of the debts?                            3   either Marino Fernandez or Glenn Sturm was there any
 4       A If we should?                                        4   discussion about how the transfer of Eber Metro to
 5       Q Yes.                                                 5   Alex Bay would effect the shareholders and the value
 6       A There weren't any alternatives. I mean,              6   of the shareholders in Eber Brothers Wine & Liquor
 7   Brian, there's no money to pay for anyone here.            7   Corp.?
 8   There are no alternatives. So, yeah, I mean it's           8            MR. RAMSEY: Form.
 9   just -- this is, kind of, a situation where we             9       A Say that again.
10   waived all of our defenses and that was suggested by      10       Q Let me rephrase. Was there any discussion
11   him.                                                      11   about how the transfer of Eber Metro to Alex Bay
12       Q He suggested waiving all your defenses?             12   would effect the value of the shares of Eber
13       A There weren't any defenses. There's no              13   Brothers Wine & Liquor Corp. for the shareholders?
14   money here. There's no money to pay Marino, let           14       A With?
15   alone, you know, do anything. Who's going to pay          15       Q With either Glenn Sturm or Marino
16   for the defenses? Yeah.                                   16   Fernandez?
17       Q It was a decision to waive defenses out of          17       A You know, sitting here today I don't
18   the concern of the cost; is that right?                   18   recall. I'm sure there were conversations. I just
19           MR. RAMSEY: Form.                                 19   don't remember, like, a specific conversation.
20       A Well, just resources, cost, there's no              20            MR. RAMSEY: Okay. Then you answered the
21   defenses. Yeah. I mean, yes, he supported that.           21       question.
22       Q And did you get anything in writing from            22       Q And so when you say you're sure it makes
23   him in terms of any legal opinions?                       23   it a little confusing. Do you recall any general
24           MR. RAMSEY: Form.                                 24   conversation or what their conclusion was about the
25       A A written legal opinion?                            25   value of the shares and how that would be effected?
                                                    Page 336                                                       Page 338
 1                   W. EBER                                    1                   W. EBER
 2       Q Any written legal opinion, even just an              2       A I just don't. You know, there was a lot
 3   email?                                                     3   of things going on I don't remember. The companies
 4       A No. I don't know if -- I don't think                 4   were insolvent.
 5   there was a written opinion. No.                           5           MR. RAMSEY: You answered the question.
 6       Q And who was on the discussion with him               6       You don't remember. The answer is okay.
 7   when he apparently gave you the opinion about waving       7           MR. BROOK: Let's go to Exhibit 125.
 8   all the defenses?                                          8       Start off by asking -- well, let me put the
 9          MR. RAMSEY: Form.                                   9       Bates number. It appears to be part of an
10       A You have the minutes right, so there was a          10       email with Bates number EB31212 and an
11   meeting, I think, in --                                   11       attachment of EB31212A.
12       Q Just the board meeting, then with Lester            12           (EB31212 and EB31212A was
13   and Mike Gumaer?                                          13           marked as Plaintiff's Exhibit
14       A And I believe he was on one of the calls            14           125 for identification.)
15   too. We had many calls and he was on the call,            15       Q What happened to the top part of this
16   Gumaer was on the call. Then I called Gumaer, Mike        16   email?
17   at a later date. I spoke with Marino later dates.         17       A I don't know.
18   I don't know if you have the minutes or not.              18           MR. BROOK: We'll request that a complete
19          MR. RAMSEY: All right. You answered the            19       copy of this be provided or that the redaction
20       question.                                             20       log be provided that explains why a document
21       Q Did you consult with any other lawyers,             21       that has already been produced is being
22   besides Marino Fernandez, about how the transfer of       22       produced in redacted form, and I just want to
23   Eber Metro would affect Eber Brothers Wine & Liquor       23       request that I am requesting it for the record.
24   Corp.?                                                    24       Q So because one of the problems here is
25       A I may have talked to Glenn about it.                25   this doesn't have a date or anything on it but I

                                                                                                  31 (Pages 335 - 338)
                                              Veritext Legal Solutions
212-267-6868                                    www.veritext.com                                          516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 290-4 Filed 12/27/19 Page 16 of 16


                                                  Page 339                                                     Page 341
 1                   W. EBER                                  1                   W. EBER
 2   will -- hopefully if you need a second to read it        2       Q Subsequent to sending this proforma
 3   but hopefully you can answer some questions on it        3   analysis to Jim Frizano did you make any further
 4   anyway. Do you know who Jim is in this email?            4   adjustments to what you thought the distribution of
 5       A I believe it's Jim Frizano. (phonetic)             5   marketable assets should be?
 6       Q And you're sending to him a proforma               6       A What do you mean?
 7   analysis of how the trust should be distributed; is      7       Q Well, after, whenever you sent this to Jim
 8   that right?                                              8   Frizano, did you find any errors in here or find
 9       A Yes.                                               9   anything that you think needed to changed in how it
10       Q Why was this prepared?                            10   would effect the ultimate distribution?
11       A Well, this was prepared because                   11       A I think this was the only -- I don't
12   Canandaigua wanted to distribute the trust and they     12   remember if this was the final. I think this was
13   sent out, like, their -- how they were going to         13   the final one. I mean, I don't know if they used
14   distribute it, and one of the items that they didn't    14   this one. They used something else I think.
15   take into consideration was that Erica Stein was        15       Q But this is what you believe they should
16   getting distributions from the trust, which were        16   have done; is that fair?
17   supposed to be subtracted from Lisa Stein's portion     17       A I believe so, yes.
18   of the trust.                                           18       Q In your email you also mention something
19       Q Okay. So you were providing different             19   in this second paragraph, "Since the Woods Oviatt
20   numbers for how you believe the assets should be        20   bills are being paid by the trust include charges
21   distributed versus what CNB had initially proposed?     21   from the SDNY litigation, it's only fair that our
22       A For the -- not anything to do with the            22   legal bills are paid as well by the trust." Did you
23   Eber Brothers equity, only the marketable securities    23   ever take any further steps to try to get legal
24   so the Eber, you notice, was taken out. I didn't do     24   bills paid for by the trust?
25   anything with that. This was just on the account        25       A I don't believe so, no. I did note that
                                                  Page 340                                                     Page 342
 1                    W. EBER                                 1                   W. EBER
 2   balance of the marketable cash and, you know, traded     2   they were -- there were a lot of bills from Woods
 3   stocks and things like that.                             3   Oviatt that were taken out of the trust, yeah.
 4      Q Okay. So it was in your view appropriate            4       Q And do you know whether it's correct that
 5   to change the distribution of marketable securities      5   that included the SDNY litigation bills, that those
 6   and other liquid assets but not to change anything       6   were actually taken from the trust?
 7   having to do with Eber Brothers & Co. stock; is that     7       A They may have been. They may have been.
 8   right?                                                   8   I don't remember at this time. I don't remember if
 9      A Right. So you will see, like, the bank              9   I wrote this or not. You know, I would have gotten
10   said that, like, Lisa and Danny should get $113,000     10   it from -- I think there's was an allocation of
11   but -- well, Lisa should get $113,000 but see she       11   something and I was going through that report or
12   should have been adjusted out the monies that were      12   that document and I saw this so that's why I would
13   advanced to Erica, about $75,217, that were advanced    13   have asked for this but --
14   to Erica. So, you know, her adjusted distribution       14       Q You saw Woods Oviatt bills; right?
15   on the marketable security should been about            15       A Yeah.
16   $50,566.                                                16       Q Do you know whether those were bills for
17      Q Who created this proforma analysis?                17   the SDNY litigation or for the surrogates court
18      A I worked on it.                                    18   proceeding?
19      Q Did anyone else help you with it?                  19       A I'm not sure. I don't know.
20      A I may have had some help with it.                  20       Q Did you ever see the Woods Oviatt bills?
21      Q Who may have helped you with it?                   21       A For the trust or the SDNY?
22      A I don't remember.                                  22       Q For whatever was paid for by the trust.
23      Q Are you proficient on how to use Microsoft         23       A There were some details in some documents
24   Excel yourself?                                         24   I believe that did have some -- you could see the
25      A Yes. I have a business degree.                     25   lawyers billings, so there were some bills I think.

                                                                                              32 (Pages 339 - 342)
                                           Veritext Legal Solutions
212-267-6868                                 www.veritext.com                                         516-608-2400
